—Judgment unanimously affirmed. Memorandum: The trial court did not err in submitting to the jury a written verdict sheet and other written instructions requested by the jury. The record establishes that defense counsel consented to each submission (see, People v Hill, 163 AD2d 813, 814, Iv denied 76 NY2d 987; see also, People v Camarre, 171 AD2d 1003, 1005, Iv denied 78 NY2d 963).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Manslaughter, 2nd Degree.) Present— Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.